M A N D A T E
TO THE 445TH DISTRICT COURT of CAMERON COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 25th day of June,
2015, the cause upon appeal to revise or reverse your judgment between

$2,848.69 U.S. CURRENCY, 77                                                       Appellant,
GAMBLING DEVICES, ASSORTED
GAMBLING EQUIPMENT,
PARAPHERNALIA AND PROCEEDS,
                                             v.
The State of Texas                                                                Appellee.
CAUSE NO. 13-13-00524-CV                                        (Tr.Ct.No. 2013-DCL-3726-I)

was determined; and therein our said Court made its order in these words:

                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on appeal,

concludes that the judgment of the trial court should be affirmed. The Court orders the

judgment of the trial court AFFIRMED. Costs of the appeal are adjudged against appellant.

       We further order this decision certified below for observance.

June 25, 2015.

                                         

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for
the Thirteenth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 8th day of September, 2015.




                                                  Dorian E. Ramirez, CLERK